Case: 20-30712      Document: 00515897377          Page: 1     Date Filed: 06/11/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 11, 2021
                                    No. 20-30712
                                                                           Lyle W. Cayce
                                                                                Clerk

   Mark Anthony Spell; Life Tabernacle Church,

                                                             Plaintiffs—Appellants,

                                        versus

   John Bel Edwards, in his individual capacity and his official capacity as
   Governor of the State of Louisiana; Roger Corcoran, in his individual
   capacity and official capacity as Chief of Police of Central City, Louisiana; Sid
   Gautreaux, individually and in his official capacity as Sheriff of East Baton
   Rouge Parish, Louisiana,

                                                           Defendants—Appellees.


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:20-CV-282


   Before Wiener, Elrod, and Higginson, Circuit Judges.
   Per Curiam:*
          This case arises out of a series of executive proclamations issued by
   Louisiana Governor John Bel Edwards in response to the COVID-19


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30712       Document: 00515897377             Page: 2   Date Filed: 06/11/2021




                                        No. 20-30712


   pandemic. Some of these proclamations imposed capacity restrictions on in-
   person religious worship gatherings. Plaintiffs, a pastor and his church,
   brought suit, alleging inter alia that these proclamations violated their rights
   under the Free Exercise Clause. The district court entered a final judgment
   dismissing the plaintiffs’ claims.
          In its opinion, the district court applied rational basis review to
   determine that the plaintiffs had not stated a claim for violation of the Free
   Exercise Clause and also determined that the plaintiffs’ claims for injunctive
   relief were moot. In making its determinations, the district court did not have
   the benefit of considering the Supreme Court’s recent cases regarding how
   the Free Exercise Clause applies in the particular context of state-imposed
   COVID-19 restrictions on religious worship. See Roman Cath. Diocese of
   Brooklyn v. Cuomo, 141 S. Ct. 63, 67–69 (2020) (applying strict scrutiny to
   certain COVID-19 restrictions, and enjoining New York from enforcing
   COVID-19 restrictions on indoor worship); S. Bay United Pentecostal Church
   v. Newsom, 141 S. Ct. 716 (2021) (enjoining California from enforcing its
   COVID-19-related ban on indoor worship); Tandon v. Newsom, 141 S. Ct.
   1294, 1297–98 (2021) (applying strict scrutiny to California’s restriction on
   private religious gatherings, and enjoining California from enforcing those
   restrictions).
          We express no opinion on the merits of this case or the immunity
   defenses raised by the defendants, which the district court should review in
   the first instance.




                                             2
Case: 20-30712         Document: 00515897377                Page: 3       Date Filed: 06/11/2021




                                           No. 20-30712


           We VACATE the final judgment in this case and REMAND for the
   district court to analyze the plaintiffs’ claims for damages1 in light of Supreme
   Court authority.




           1
             Plaintiffs expressly waived their claims for preliminary or interim injunctive relief.
   In their reply brief, Plaintiffs disclaimed any desire to present their claim for a permanent
   injunction in this appeal but stated that they intend to pursue it if they are successful on
   remand. We leave that issue to the district court in the first instance.




                                                  3